Citation Nr: 0920104	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-31 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for sinusitis. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 20, 1998 to 
February 12, 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
following Board remands dated in October 2000, March 2003 and 
May 2003.  This matter was originally on appeal from a July 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  In that 
decision, the RO denied service connection for a back 
disability, residuals of a head injury and sinusitis.  

The RO granted service connection for a back disability in an 
October 2006 rating decision.  Accordingly, that issue is not 
before the Board.  

The issue of entitlement to service connection for sinusitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence does not show that the Veteran 
has any current symptoms resulting from an in-service head 
injury.


CONCLUSION OF LAW

The criteria for service connection for residuals of a head 
injury have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

In May 2003, the Board remanded this matter to the RO to 
request the names, addresses and dates of treatment of all 
the Veteran's health care providers; to inform the Veteran if 
said medical records could not be obtained and request that 
she or her representative obtain them; and to provide VA 
neurological and sinus examinations and related opinions. 

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  When remand orders 
are not complied with, the Board must ensure compliance.  
However, only substantial compliance, not strict compliance, 
is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  
Here, the Board finds that a May 2003 correspondence, which 
requested information about the Veteran's medical providers, 
was in substantial compliance with the Board's remand.  
Evidence in the claims file shows that the RO attempted to 
obtain the outstanding medical evidence.  A May 2006 letter 
informed the Veteran of the records that could not be 
obtained and requested that she acquire and send the 
information herself.  In May 2006, the RO issued a formal 
finding of unavailability of the Blanchfield Army records, 
which had been mentioned by the Board in its remand.  

As discussed below, the RO also completed, or attempted to 
complete, the VA neurological examination.  The Board finds 
that the RO substantially complied with the May 2003 remand 
directives with regard to the Veteran's head injury claim.  
The sufficiency of the VA sinus examination will be addressed 
in the remand.   

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and her 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The Board finds that the notification requirements of the 
VCAA have been met and that VA has no further duty prior to 
Board adjudication.  The RO originally provided VCAA notice 
to the Veteran in correspondence dated in March 2001.  In 
that letter, the RO advised the Veteran of what the evidence 
must show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  The RO sent a similar 
letter in November 2006.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
issued prior to the enactment of the current section 5103(a) 
requirements in 2000.  The Court acknowledged in Pelegrini 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Further, the lack of 
notice did not result in prejudice because compliant notice 
was provided in March 2001, after which the claim was 
readjudicated.  

In the correspondence dated in November 2006, the RO also 
informed the Veteran that when service connection is granted, 
a disability rating and effective date of the award is 
assigned.  The RO explained how the disability rating and 
effective date are determined.  Although the AOJ did not 
provide fully compliant notice until after initial 
adjudication of the claim, it readjudicated the claim and 
issued supplemental statements of the case in April 2007 and 
October 2007.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  The Board finds 
that the November 2006 letter satisfied the requirements of 
Dingess/Hartman.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159. 

Under VA regulations, it is incumbent upon the Veteran to 
submit to a VA examination if she is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b).  

The Veteran failed to report for VA neuropsychological 
testing on two occasions.  The Veteran reported to the third 
scheduled examination in March 2007 but left before the 
entire battery of tests had been administered and did not 
return to complete them.  The VA examiner detailed the 
incomplete findings in an April 2007 report.  VA has done its 
utmost to develop the evidence with respect to the Veteran's 
head injury claim.  Any failure to develop this claim rests 
with the Veteran.  The Court has held that VA's duty to 
assist a claimant in developing the facts and evidence 
pertinent to a claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also Caffrey v. 
Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  The Board will consider the Veteran's 
claim for service connection for residuals of a head injury 
on the basis of the evidence of record.  

The Board finds that the RO has satisfied VA's duty to 
assist.  The RO obtained the Veteran's service treatment 
records, VAMC treatment notes and private medical records 
from The Medical Center, Family Medical Center, Bowling Green 
Medical Center, Helping Hands Health Clinic, Commonwealth 
Free Clinic, Greenview Regional Hospital, Western State 
Hospital and Logan Memorial Hospital.  The Veteran received 
VA examinations pertaining to her claim.  The Veteran has not 
made the RO or the Board aware of any other evidence relevant 
to her appeal, and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to her claim.  Accordingly, the Board will 
proceed with appellate review.  

Legal Criteria

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d).  "Generally, to 
prove service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999). 


Service Connection for Residuals of a Head Injury

The Veteran claims that she suffers from residuals of a head 
injury that occurred during her first of three weeks of 
active duty service.  Service treatment records show that the 
Veteran began boot camp on January 20, 1998.  On January 25, 
the Veteran reported to emergency care after fainting in the 
bathroom two hours prior.  The Veteran told medical personnel 
that she felt dizzy before passing out.  The incident was 
listed as an episode of syncope.  An MRI of the head was 
performed on January 27, results of which were neurologically 
normal.  

The Veteran submitted a statement regarding the injury in 
December 2006.  She recalled numbness on one side of her body 
and a floating sensation in the other side.  She remembered 
experiencing a headache.  The Veteran explained that she 
thinks someone in the bathroom approached her from behind and 
slammed her head into a brick wall, causing her to black out.  
The case file does not contain evidence supporting the 
Veteran's theory that she was assaulted.    

Affording the benefit of the doubt to the Veteran, the 
competent medical evidence shows that she sustained head 
trauma when she fainted in service.  See 38 U.S.C.A. 
§ 5107(b).  The next issue to be addressed is whether the 
Veteran currently suffers from residuals of that injury.  

In a September 2001 VA examination report, Dr. W.B. diagnosed 
a history of a closed head injury with uncertain sequela.  
During the examination, the Veteran reported experiencing 
blackouts, frontal headache, short term memory problems and a 
change in her senses of smell and taste.  Dr. W.B. noted the 
Veteran attributed her complaints to her original injury.  
However, Dr. W.B. did not find that any of these problems 
caused significant disability.  

The Veteran received a second VA neurological disorders 
examination in September 2005.  During that examination, the 
Veteran reported experiencing short term memory problems 
since the service.  For example, she could not remember what 
she ate the day before the examination.  She claimed 
difficulty remembering phone numbers, conversations and 
appointments.  She also reported having a learning disorder 
throughout her schooling.  She stated that since the in-
service accident, she has been sensitive to lights and had 
intermittent problems with loss of smell and taste, which she 
related to an episode of sinusitis.  Dr. J.H. noted the 
Veteran was able to remember two of three objects after five 
minutes.  She could spell words forwards, but not backwards.  
She could perform simple mathematics, but not serial 7s.  
Visual fields were intact.  Dr. J.H. did not believe it 
likely that her photosensitivity was related to the in-
service fall.  The doctor stated it was difficult for her to 
assess memory effectively, especially due to a history of 
learning disorders, so she referred the Veteran for a 
neuropsychological consultation.  

In a January 2007 addendum to the 2005 examination, Dr. J.H. 
again stated that the Veteran's complaints of memory 
dysfunction could best be evaluated with neuropsychological 
testing.  Dr. J.H. reentered a request for this examination 
at the VAMC.  

The Veteran underwent neuropsychological testing in March 
2007; however, the Veteran did not complete the entire 
battery of tests the examiner wished to administer.  In a 
summary of this testing, Dr. K.M. stated that the Veteran's 
performance was indicative of fabrication and/or 
embellishment of cognitive and psychological symptoms.  The 
Veteran demonstrated at least average intellectual and memory 
functioning.  

A VAMC note from June 2007 shows the Veteran reported to the 
emergency department for treatment of headache.  There was no 
indication that the headache was caused by in-service trauma.    

The competent medical evidence shows that the Veteran has not 
sought treatment for residuals of a 1998 head injury.  The 
September 2001 VA examiner did not find significant 
neurological disability.  Likewise, the March 2007 VA 
examination did not reveal cognitive impairment.  Therefore, 
the evidence does not show that the Veteran currently suffers 
from residuals of an in-service head injury.  

The Board notes that the Veteran attributes her claimed 
symptoms to in-service head trauma.  Without medical 
training, laypersons, such as the Veteran, are not competent 
to comment on medical matters such as the etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  There are 
circumstances where lay evidence may be competent and 
sufficient to establish a diagnosis or medical etiology of a 
condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  Here, however, clinical testing and 
expertise are required to determine the etiology of residuals 
of a head injury.  The Veteran's statements offered in 
support of her claim are not competent medical evidence and 
do not serve to establish that she suffers from residuals of 
an in-service head injury.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
Board must deny the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990). 


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.


REMAND

In a February 2008 VA form 646, the Veteran's representative 
argued that the September 2007 sinus opinion provided by the 
VA examiner was inadequate, as the examiner failed to address 
either whether the Veteran had a preexisting condition or 
whether her sinusitis was aggravated in service.  VA must 
rebut the presumption of soundness by clear and unmistakable 
evidence that the Veteran's disability was both preexisting 
and not aggravated by service.  See 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  Accordingly, a remand for a new VA 
sinus examination and opinion is necessary.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
sinus examination by an otolaryngologist 
to ascertain the etiology of the sinus 
disorder.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to a) 
whether there is clear and unmistakable 
evidence that a sinus disability pre-
existed service and, if so, b) whether the 
pre-existing sinus disability was clearly 
and unmistakably not aggravated by 
service.  Please send the claims folder to 
the examiner for review in conjunction 
with the examination. 

2.  Thereafter, the Veteran's claim of 
entitlement to service connection for 
chronic sinusitis should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and her representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and her representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


